        Case: 3:18-cv-02013-JJH Doc #: 16 Filed: 05/22/19 1 of 2. PageID #: 74



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

STEPHANIE THOMAS,              §
                               §
         Plaintiff,            §                  Civil Action No. 3:18-cv-02013-JJH
                               §
         v.                    §
                               §
SANTANDER CONSUMER, USA, INC., §
                               §
         Defendant.            §
                               §
                               §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Blaec C. Croft                              /s/ Amy L. Bennecoff Ginsburg
  Blaec C. Croft, Esq.                            Amy L. Bennecoff Ginsburg, Esq.
  McGuire Woods                                   Kimmel & Silverman, P.C.
  260 Forbes Avenue, Suite 1800                   30 East Butler Pike
  Pittsburgh PA 15222                             Ambler, PA 19002
  Phone: 412-667-6057                             Phone: 215-540-8888
  Fax: 412-402-4187                               Fax: 877-788-2864
  Email: bcroft@mcguirewoods.com                  Email: teamkimmel@creditlaw.com
  Attorney for Defendant                          Attorney for Plaintiff

 Date: May 22, 2019                              Date: May 22, 2019



                                      BY THE COURT:



                                      _________________________
                                                              J.
       Case: 3:18-cv-02013-JJH Doc #: 16 Filed: 05/22/19 2 of 2. PageID #: 75




                              CERTIFICATE OF SERVICE

             I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Blaec C. Croft, Esq.
McGuire Woods
260 Forbes Avenue, Suite 1800
Pittsburgh PA 15222
Phone: 412-667-6057
Fax: 412-402-4187
Email: bcroft@mcguirewoods.com
Attorney for Defendant


Dated: May 22, 2019                By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email: teamkimmel@creditlaw.com
                                           Attorney for Plaintiff
